DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-2, 4-12, and 14-23 are allowable.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, Lemson (US 20140072064 A1) teaches a multi-band remote unit for a wireless communications system (WCS) ([Fig. 2] illustrates a multi-band remote unit, dual band remote radio head for a wireless communication system), comprising:
 a digital front-end integrated circuit (IC), comprising ([Fig. 2] illustrates a digital front-end integrated circuit, digital processing): 
a digital interface circuit communicatively coupled to a central unit in the WCS and configured to ([Fig. 2] illustrate a digital interface circuit, [Fig. 2 Ref 213] FPGA. The digital interface circuit is communicatively coupled to a central unit, DAU, in the WCS via [Fig. 2, Ref 201, Ref 202] SFP1 through a fiber connection, fiber 1. This fiber coupling is illustrated in [Fig. 3] where the DAU’s interfaces with its own fiber coupling, fiber 1): receive an ([Par. 49] teaches receiving a downlink communications signal “[0049]…The deserializer portion extracts the serial input bit stream from the optical fiber transceiver 201 and converts it into a parallel bit stream. …The deframer 206 deciphers the structure of the incoming bit stream and sends the deframed data to the Crest Factor Reduction Algorithm 212.”, and [Fig. 2, Ref 230, Ref 231] and [Fig. 3, Ref 300, Ref 301, Ref 302, Ref 303] illustrate and 
generate a plurality of downlink digital communications signals associated with the plurality of frequency bands; respectively, based on the ([Fig. 2, Ref 204, 206] teaches a SerDes, Framer/Deframer, for generating a plurality of downlink digital communications signals, associated with the plurality of frequency bands, respectively based on the downlink digital communication signal from SFP1); and 
a digital processing circuit configured to receive and digitally process the plurality of downlink digital communications signals ([Fig. 2, Ref 211, Ref 212, 215 and 237] illustrates digital processing circuit, FPGA, configured to receive and digitally process the plurality of downlink digital communication signals); and 
a ([Fig. 2] illustrates a RF front-end circuit provided outside the digital front-end, the RF front-end circuit configured to receive the plurality of digital downlink communication signals, from the digital processing circuit, and convert via UPC1 223 and UPC2 223 the plurality of digital downlink communication signals into a plurality of RF communication signals for transmission in the plurality of frequency bands, respectively).
receive an encapsulated, and wherein the RF front-end circuit comprises a plurality of RF front end circuits provided outside of the digital front-end IC.  Lemson further differs from claim 1, in that Lemson is silent on  wherein the plurality of RF front-end circuits comprises a plurality of downlink paths, the plurality of downlink paths comprising: a plurality of digital-to-analog converters (DACs) coupled to the digital processing circuit and configured to convert the plurality of downlink digital communications signals into a plurality of downlink intermediate frequency (IF) communications signals, respectively; a plurality of downlink frequency conversion circuits configured to convert the plurality of downlink IF communications signals into the plurality of downlink RF communications signals, respectively; and a plurality of power amplifiers configured to amplify the plurality of downlink RF communications signals for transmission in the plurality of frequency bands, respectively.
Other prior art of record such as Rheinfelder (US 20160329631 A1) [Fig. 6A] teaches a distributed antenna system where a digital interface circuit receives encapsulated downlink digital communication signals, CPRI, from a central unit, REC. However, Rheinfelder is silent on wherein the plurality of RF front-end circuits comprises a plurality of downlink paths, the plurality of downlink paths comprising: a plurality of digital-to-analog converters (DACs) coupled to the digital processing circuit and configured to convert the plurality of downlink digital communications signals into a plurality of downlink intermediate frequency (IF) communications signals, respectively; a plurality of downlink frequency conversion circuits configured to convert the plurality of downlink IF communications signals into the plurality of downlink RF communications signals, respectively; and a plurality of power amplifiers configured to amplify the plurality of downlink RF communications signals for transmission in the plurality of frequency bands, respectively, as arranged with claim 1.
Li (US 20180323843 A1)[Fig. 1] teaches a plurality of RF front end circuits provided outside a digital front end. Li [Par. 85] teaches where the RF-front end circuits comprise integrated circuits.
However, Li is silent on wherein the plurality of RF front-end circuits comprises a plurality of downlink paths, the plurality of downlink paths comprising: a plurality of digital-to-analog converters (DACs) coupled to the digital processing circuit and configured to convert the plurality of downlink digital communications signals into a plurality of downlink intermediate frequency (IF) communications signals, respectively; a plurality of downlink frequency conversion circuits configured to convert the plurality of downlink IF communications signals into the plurality of downlink RF communications signals, respectively; and a plurality of power amplifiers configured to amplify the plurality of downlink RF communications signals for transmission in the plurality of frequency bands, respectively, as arranged with claim 1. Thus claim 1 is regarded as allowable in view of the prior art of record.

In regards to claim 11, Lemson teaches a multi-hand remote unit for a wireless communications system (WCS), comprising: a digital front-end a digital interface circuit communicatively coupled to a central unit in the WCS and configured to ([Fig. 2] illustrates a digital front-end integrated circuit, digital processing): 
: receive an downlink digital communications signal corresponding to a plurality of frequency bands from the central unit ([Fig. 2, Ref 211, Ref 212, 215 and 237] illustrates digital processing circuit, FPGA, configured to receive and digitally process the plurality of downlink digital communication signals); and generate a plurality of downlink digital communications signals associated with the plurality of frequency bands, respectively, based on the ([Fig. 2, Ref 204, 206] teaches a SerDes, Framer/Deframer, for generating a plurality of downlink digital communications signals, associated with the plurality of frequency bands, respectively based on the downlink digital communication signal from SFP1); and a digital processing circuit configured to receive and digitally process the plurality of downlink digital communications signals ([Fig. 2, Ref 211, Ref 212, 215 and 237] illustrates digital processing circuit, FPGA, configured to receive and digitally process the plurality of downlink digital communication signals); and ([Fig. 2] illustrates a RF front-end circuit provided outside the digital front-end, the RF front-end circuit configured to receive the plurality of digital downlink communication signals, from the digital processing circuit, and convert via UPC1 223 and UPC2 223 the plurality of digital 
Lemson differs from claim 11, in that Lemson is silent on the following: a digital front end printed circuit board, wherein the digital interface circuit is configured to receive an encapsulated, and wherein the RF front-end circuit comprises a plurality of RF front end circuits provided outside of the digital front-end IC.  Lemson further differs from claim 1, in that Lemson is silent on  wherein the plurality of RF front-end circuits comprises a plurality of downlink paths, the plurality of downlink paths comprising: a plurality of digital-to-analog converters (DACs) coupled to the digital processing circuit and configured to convert the plurality of downlink digital communications signals into a plurality of downlink intermediate frequency (IF) communications signals, respectively; a plurality of downlink frequency conversion circuits configured to convert the plurality of downlink IF communications signals into the plurality of downlink RF communications signals, respectively; and a plurality of power amplifiers configured to amplify the plurality of downlink RF communications signals for transmission in the plurality of frequency bands, respectively.
 	Castaneda (US 20050206490 A1) teaches where an integrated circuit is mounted on a printed circuit board (PCB), “[0006] Data communication systems have been under continual development for many years. Within such communication systems, there are many communication devices included therein that that include various integrated circuits, chips, modules, and functional blocks. These communication devices may be transceivers, 
However, Castaneda is silent on wherein the plurality of RF front-end circuits comprises a plurality of downlink paths, the plurality of downlink paths comprising: a plurality of digital-to-analog converters (DACs) coupled to the digital processing circuit and configured to convert the plurality of downlink digital communications signals into a plurality of downlink intermediate frequency (IF) communications signals, respectively; a plurality of downlink frequency conversion circuits configured to convert the plurality of downlink IF communications signals into the plurality of downlink RF communications signals, respectively; and a plurality of power amplifiers configured to amplify the plurality of downlink RF communications signals for transmission in the plurality of frequency bands, respectively, as arranged with claim 11.
Other prior art of record such as Rheinfelder (US 20160329631 A1) [Fig. 6A] teaches a distributed antenna system where a digital interface circuit receives encapsulated downlink digital communication signals, CPRI, from a central unit, REC. However, Rheinfelder is silent on wherein the plurality of RF front-end circuits comprises a plurality of downlink paths, the plurality of downlink paths comprising: a plurality of digital-to-analog converters (DACs) coupled to the digital processing circuit and configured to convert the plurality of downlink digital communications signals into a plurality of downlink intermediate frequency (IF) communications signals, respectively; a plurality of downlink frequency conversion circuits configured to convert the plurality of downlink IF communications signals into the plurality of downlink RF communications signals, respectively; and a plurality of power amplifiers configured to amplify the plurality of downlink RF communications signals for transmission in the plurality of frequency bands, respectively, as arranged with claim 11.
Li (US 20180323843 A1)[Fig. 1] teaches a plurality of RF front end circuits provided outside a digital front end. Li [Par. 85] teaches where the RF-front end circuits comprise integrated circuits. However, Li is silent on wherein the plurality of RF front-end circuits comprises a plurality of downlink paths, the plurality of downlink paths comprising: a plurality of digital-to-analog converters (DACs) coupled to the digital processing circuit and configured to convert the plurality of downlink digital communications signals into a plurality of downlink intermediate frequency (IF) communications signals, respectively; a plurality of downlink frequency conversion circuits configured to convert the plurality of downlink IF communications signals into the plurality of downlink RF communications signals, respectively; and a plurality of power amplifiers configured to amplify the plurality of downlink RF communications signals for transmission in the plurality of frequency bands, respectively, as arranged with claim 11. Thus claim 11 is regarded as allowable in view of the prior art of record. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476